DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendments filed on 12/16/2021.
Claims 14-19 and 21-27 are pending.  Claim 1-13 and 20 are cancelled and Claims 21-27 are new/added.  Claim 14 is amended. 
The rejection of Claims 1-13 and 20 under 35 USC 102(a)(1)/(a)(2) as being anticipated by US 2016/0075875 are mooted in view of the cancellation of the claims. 
The rejection of Claims 1-13 and 20 under 35 USC 102(a)(1)/(a)(2) as being obvious over US 2016/0075875 are mooted in view of the cancellation of the claims.
The rejections of Claims 1-20 under 35 USC 112(b) are withdrawn in view of Applicant’s amendments. 
The Examiner thanks Applicants’ attempts to facilitate prosecution by incorporation of the Allowable Subject Matter indicated in the Non-Final Rejection dated 9/22/2021.  However, additional art has been found and cited below. 
For purposes of examination, the Species election of Formula (2-1) and Formula (4-4) are selected per the previous Office Action.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-19,21-24,26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0078977 (US ‘977).
As to Claim 14, US ‘977 discloses a conductive polymer material which is comprised of a pi conjugated conductive polymer and a dopant polymer (para. 0018) wherein the dopant polymer is comprised of monomers 
    PNG
    media_image1.png
    215
    153
    media_image1.png
    Greyscale
 (para. 0022) and 
    PNG
    media_image2.png
    96
    69
    media_image2.png
    Greyscale
(para. 0054) and 
    PNG
    media_image3.png
    108
    142
    media_image3.png
    Greyscale
 (para. 0059) where when 
    PNG
    media_image4.png
    133
    88
    media_image4.png
    Greyscale
(para. 0166) which would be equivalent to instant compound (C) of Claim 1 where L is a C1 carbon atom, R201 is a branched C4 carbon containing a heteroatom and R202-R204 is hydrogen.  The mixture can be dispersed in water or organic solvent (pg. 37, Claim 17). 
As to Claim 15, Example 25 in Table 1 shows the sulfonium compound present at 1.5 parts by mass (para. 0183).
As to Claim 16, Table 1 illustrates compositions that have pH values of 4.0 to 5.7. 
As to Claim 17, the US ‘977 composition has nonionic surfactants (para. 0102). 
As to Claim 18, Example 25 illustrates a composition that is comprised of 6.26 g of solids of which 0.5 g is surfactant 
As to Claim 19, the Examiner notes the intended use language of the claim and notes the prior art would be able to provide the same function due to the similarity of the prior art composition to that of the instant claims. 
As to Claim 21, see discussion of Claim 1 above in regards to the third monomer. 
As to Claim 22, see discussion of Claim 1 above in regards to the first monomer in relation to Formula 5-1 of the claim. 
As to Claim 23, see discussion of Claim 1 above in regards to the second monomer. 
As to Claim 24, the polymer of US ‘977 can have a molecular weight of 1,000 to 500,000 (para. 0074). 
As to Claim 26, the polymer can be a block copolymer (para. 0066). 
As to Claim 27, the conductive monomer in the conductive polymer can be, for example, thiophene (para. 0041). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-19 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘977.
As to Claim 14, in the alternative to the 102 rejection above, US ‘977 is relied upon as discussed above, however, does not specifically exemplify the monomers of the dopant polymer and the compound (C) as required by Claim 14.
As to the difference, it would have been obvious to the ordinarily skilled artisan to select from a list to arrive at the claimed structures discussed in Claim 14. 
As to Claims 15-19,21-24,26 and 27, see 102 discussion above. 

As to the difference, US ‘977 notes a dopant polymer wherein a first monomer in the same group as the first monomer in 102 discussion of Claim 1 above is present at 30 wt % of the total copolymer (para. 0135).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the copolymerization ratio of the first monomer discussed in 102 rejection above in US ‘977 through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 2/3/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762